Exhibit 14
                                                            Page 1
 1
 2           IN THE UNITED STATES DISTRICT COURT
 3               NORTHERN DISTRICT OF ILLINOIS
 4                     EASTERN DIVISION
 5   SDAHRIE HOWARD, DENISE HOBBS,
     ELLENOR ALTMAN, TAVI
 6   BURROUGHS, SHADONNA DAVIS,
     SHARON WILSON, KIMBERLY
 7   CRAWFORD-ALEXANDER, ESTHER
     JONES, BALVINA RANNEY,
 8   TAWANDA WILSON, SUSANA
     PLASENCIA, and PATRICIA
 9   JAGIELSKI, on behalf of          Case No. 17-cv-8146
     themselves and all others
10   similarly situated,              Judge Matthew J. Kennelly
11                Plaintiffs,         Mag. Judge Sidney I.
                                      Schenkier
12          vs.
13   COOK COUNTY SHERIFF'S
     OFFICE, and COUNTY OF COOK,
14

                  Defendants.
15   ------------------------------
16
17

           VIDEOTAPED DEPOSITION OF SDAHRIE HOWARD
18

                       Chicago, Illinois
19

                  Friday,   September 7, 2018
20
21
22
23     Reported by:
24     JANICE M. KOCEK, CSR, CLR
25     JOB NO. 146868

                TSG Reporting - Worldwide   877-702-9580
                                         Page 98                                                Page 99
 1                 S. HOWARD                           1               S. HOWARD
 2          So you started in August of 2003.          2   have seniority-based bidding?
 3   You went through a period of training between     3       A. Yes.
 4   11, 13 weeks, correct?                            4       Q. And is there a process where you as
 5       A. Correct.                                   5   a correctional officer can bid for open
 6       Q. Okay. And then where were you              6   assignments?
 7   assigned?                                         7       A. Open details.
 8       A. Straight out of the academy I went         8       Q. Open details?
 9   to division 2.                                    9       A. Yes.
10       Q. At that time what types of detainees      10       Q. And are they posted somewhere
11   were housed in division 2?                       11   currently?
12       A. Minimum/medium.                           12       A. Maybe a few weeks prior to the bid
13       Q. Males?                                    13   we get in an e-mail what all openings are
14       A. Yes.                                      14   available. And then whatever that bid --
15       Q. How long were you in division 2?          15   whatever day you go in to bid, we -- you go and
16       A. From 2003 to sometime in 2006. I'm        16   you look up on the wall and you see what is
17   not sure exactly what month. But I do remember   17   left. And if you have the seniority to get it,
18   it being in '06.                                 18   then you just bid for it.
19       Q. You were transferred to another           19       Q. So you bid out of Division 2. What
20   division?                                        20   -- what job did you bid into?
21       A. I bidded to another division.             21       A. I bid into Division 10.
22       Q. And you bid under the collective          22       Q. And at that time what types of
23   bargaining agreement?                            23   detainees were housed in Division 10?
24       A. Correct.                                  24       A. Max -- medium/max.
25       Q. My understanding is that you all          25       Q. Males, I assume.

                                       Page 100                                               Page 101
 1                 S. HOWARD                           1                 S. HOWARD
 2      A. Yes.                                        2   since you're not bidded here, this is where
 3      Q. Why did you choose to bid from              3   you're going. Because technically I wasn't
 4   Division 2 to Division 10?                        4   bidded there anymore. I lost my bid because I
 5      A. Division 2, I couldn't get day shift        5   was off work.
 6   and I needed day shift for my kids. I didn't      6           And then that's when they informed
 7   have enough seniority for Division 2. So I had    7   me I have been transferred to a unit called
 8   to go to where my seniority took me for the       8   ART, administrative relief team. And I went
 9   shift that I wanted, that was, you know,          9   there and I had Tuesday/Wednesdays off, which
10   conducive for me and my family.                  10   was a detail 4, which is still crappy off days
11      Q. So were you able to get days on            11   but I still had day shift. And so in this unit
12   Division 10?                                     12   you go all over the jail. Wherever they send
13      A. Days. I -- I still couldn't get            13   you, you go.
14   decent off days but I was able to at least get   14       Q. ART is administrative relief team?
15   day shift.                                       15       A. Yes.
16      Q. How long were you in Division 10?          16       Q. And does that mean that you were
17      A. From that bid, which took place in         17   relieving -- strike that.
18   '06, until I want to say maybe May -- May of     18           Does that mean that you were filling
19   2013.                                            19   in where officers were absent?
20      Q. What happened in May of 2013?              20       A. Where they were short.
21      A. So when I came back off of duty            21       Q. Right.
22   injury/maternity leave, they just placed me      22       A. Yeah.
23   back into Division 10 and I had off days of      23       Q. So you could on a given day or week
24   Wednesday and Thursday. And then one day I       24   you could be assigned to any area in the jail?
25   came in into roll call and they said, here,      25       A. Anywhere.



                                                                                                        26
                        TSG Reporting - Worldwide            877-702-9580
                                        Page 102                                               Page 103
 1               S. HOWARD                              1                S. HOWARD
 2      Q. Okay. You mentioned being on leave.          2   September we had bids. And I ended up bidding
 3   For how long were you on leave?                    3   to ART because I was able to get my first
 4      A. So I got hurt I think in like May or         4   Sunday/Monday day off.
 5   June of July -- May or June of 2009. Because I     5      Q. So you stayed in the ART but you had
 6   had my daughter in July of 2009. And so I          6   better off days?
 7   didn't come back until January of 2013, I          7      A. I had better off days with the --
 8   think. Approximately. I'm not good with            8   with day shift.
 9   dates.                                             9      Q. When you were in ART, were you
10      Q. That's the best to your                     10   sometimes assigned to positions where you did
11   recollection, right?                              11   not have contact with detainees?
12      A. That is the best of my recollection.        12      A. The most I can recall to that is
13      Q. If it helps you, it seems to be             13   majority of the time I was assigned to
14   consistent with what our records are. So...       14   detainees.
15           So your recollection is you were off      15      Q. So you were the majority of the time
16   work from the summer of 2009 until January of     16   assigned to one of the divisions of the -- of
17   2013?                                             17   the jail?
18      A. Correct.                                    18      A. Right. And when I would get over
19      Q. And was that the time when you filed        19   there, they would disburse me and tell me where
20   the workers' comp claim that we talked about      20   to go.
21   before?                                           21      Q. Right. All right.
22      A. Correct.                                    22           So you stayed in ART. How long did
23      Q. How long were you in the ART?               23   you stay in ART?
24      A. So from -- I think that was in -- I         24      A. From -- I don't know the date. But
25   think it was in May. May of 2013 until that       25   the next bid that came around, I bidded to

                                        Page 104                                               Page 105
 1                 S. HOWARD                            1                 S. HOWARD
 2   Division 08 RTU.                                   2   08, psyche --
 3       Q. And I've got in my notes that that          3       A. Some of them were.
 4   was in November of 2014. Does that sound about     4       Q. Psyche -- psyche -- I don't know how
 5   right to you?                                      5   would you call it but inmates receiving
 6       A. No.                                         6   psychological treatment?
 7       Q. When do you think it was?                   7       A. Yes.
 8       A. Maybe '15.                                  8       Q. Okay.
 9       Q. Was Division 8 at that time the RTU?        9       A. Some -- some of them did receive
10       A. 08?                                        10   psyche medications and some didn't, just like a
11       Q. 08.                                        11   mixture.
12       A. Yes, that was RTU. And so according        12       Q. Was it classified at a certain
13   to the bid sheet -- I bidded over there because   13   security level?
14   I was able to get the same off days, which were   14       A. I can't recall. You know what, I
15   Sunday/Monday. But the thing is is that that      15   can recall. It was everything in that
16   was considered a psyche building. And so          16   building. Minimum, medium, and max. P3s and
17   according to the contract, within six months of   17   P4s, P2s, M1 -- I mean M2s. Yeah, everything
18   being over there, I was supposed to be trained    18   that was in that building.
19   -- psyche trained because I've never been         19       Q. And what -- what was your job in the
20   psyche trained since I been at the County. And    20   RTU?
21   they never trained me for psyche detainees but    21       A. I had a series of jobs. I was
22   I was still allowed to stay over there in that    22   either a tier officer. Movement officer. Fire
23   building.                                         23   and safety officer. Clothing, sometimes I
24       Q. So were those the types of                 24   would do clothing. I would be a clothing
25   detainees housed in Division 8 at that time,      25   officer. I ran the beauty shop for the



                                                                                                        27
                         TSG Reporting - Worldwide            877-702-9580
                                        Page 106                                               Page 107
 1                S. HOWARD                             1                S. HOWARD
 2   females. So I supervised that.                     2   hazardous liquids around the detainees. They
 3      Q. So both male and female inmates in           3   to be always locked up and secured. And then
 4   Division 08?                                       4   whoever, you know, I issued them out to, they
 5      A. Yes.                                         5   had to sign this log -- sign the log stating
 6      Q. I'm assuming a tier officer is               6   that they got it and I received it back from
 7   responsible for guarding the tiers; is that        7   them.
 8   correct?                                           8       Q. Does the clothing officer issue
 9      A. Correct.                                     9   clothing to go the detainees?
10      Q. Does a -- is a movement officer             10       A. Yes.
11   responsible for inmate movement within the        11       Q. And then the beauty shop is fairly
12   building?                                         12   self-explanatory. That was -- that was running
13      A. Within the building, yes, and               13   the beauty shop or being an officer in the
14   outside the building. You may have to             14   beauty shop?
15   transport them to Cermak. So you may have to      15       A. Yes.
16   transport them outside or through the tunnels.    16           MS. WILLENSON: Wasn't doing the
17      Q. What does a fire and safety officer         17       styling.
18   do?                                               18           MR. PHILLIPS: I didn't see
19      A. Basically I would just go around and        19       cosmetology in your background.
20   check the -- make sure the doors and every --     20   BY MR. PHILLIPS:
21   the fire signs were lit up on the tiers, stuff    21       Q. Any other jobs that you had in
22   like -- I mean, that's basically how much -- I    22   Division 8 that you can recollect?
23   can't remember. Oh, make sure the chemicals       23       A. I mean, I did everything over there.
24   were where they were supposed to be. Like you     24   I did east control, west control. That means
25   couldn't have bleach and, you know, other         25   you control all the doors. You let people in

                                        Page 108                                               Page 109
 1                 S. HOWARD                            1                 S. HOWARD
 2   and out of the building. I did everything.         2       Q. As an FTO were you responsible for
 3   I'm not the one to just sit down and just          3   training other correctional officers?
 4   become complacent with what I'm -- what I do.      4       A. Probationary correction officers,
 5   I'm always trying to learn something new. So I     5   right.
 6   did pretty much everything in that building.       6       Q. That's what you referred to as PCOs,
 7       Q. How long were you in Division 08?           7   right?
 8       A. Until -- okay. Let me say this. I           8       A. Yes.
 9   was assigned to Division 8 RTU, but at that        9       Q. Were you involved in doing any
10   time a position had became -- became available,   10   classroom training or solely on-the-job
11   the FTO program. So I had applied for that and    11   training?
12   I got accepted. And so technically I was still    12       A. Solely on the job.
13   assigned to Division 8 RTU but I was working      13       Q. So would you be assigned a PCO?
14   for the FTO program, which is based in Moraine    14       A. I would be assigned several PCOs.
15   Valley College. So I didn't leave that program    15       Q. All in Division 8 or --
16   -- I think it may have been September or          16       A. Uh-uh.
17   October of 2016 and then that's when went to      17       Q. Or in other places? Okay.
18   case review.                                      18       A. So this is the thing. No -- I
19       Q. Do you remember how long you were an       19   didn't mean to shake my head no. The FTO, when
20   FTO?                                              20   I did it, they would -- assigned to different
21       A. I think from May -- May of 2016.           21   places. So we would be in Division 8 RTU.
22   I'm still currently an FTO. I still could         22   Some days I would come in and get my assignment
23   train PCOs. But I left the -- the program when    23   and me and my PCOs would have to go over to
24   they asked me did I want to go to case review.    24   Division 11. Or we'd be in Division 5. Or we
25   So that was October of 2016.                      25   be in Division 6. Or we be in Division 9. And



                                                                                                        28
                         TSG Reporting - Worldwide            877-702-9580
                                        Page 110                                               Page 111
 1                S. HOWARD                             1                   S. HOWARD
 2   then at some point, because the staffing that      2        Q. And what were you training PCOs to
 3   was -- we were so low in Division 9, they          3   do?
 4   started sending us over to Division 9, every       4        A. Everything that the -- the job
 5   single day in Division 9.                          5   details, just basic -- basic tier officer
 6       Q. So where -- which division you were         6   responsibilities. Check --
 7   in depended day to day essentially?                7        Q. I'm sorry. Go ahead.
 8       A. The most?                                   8        A. Checking the locks and doors of the
 9       Q. Uh-huh -- no. In other words, could         9   cells. Counting the detainees. Writing all
10   you be in a different division every day of the   10   their movement down. You know, make -- making
11   week? In other words, did you receive a daily     11   sure that they know they need to know where all
12   assignment of where -- what division were you     12   their detainees are at all given times of the
13   to be in when you were at FTO?                    13   day, just -- I made sure I trained them how to
14       A. Oh, it could change daily.                 14   feed the tier. You know, how to run reg. How
15       Q. Okay.                                      15   to escort your detainees to and from. I mean,
16       A. Changed daily. Like there's been           16   it's a lot -- it's a lot of things I had to
17   times when we would start out in one              17   train them on.
18   division -- like one time they sent me and my     18        Q. Did it include writing incident
19   PCOs to Division 8 RTU. Then the supervisor       19   reports?
20   called over there and said, okay, I need to       20        A. Incident reporting writing, I had to
21   take your PCOs over to Division 11. They short    21   train them. Well, they pretty much knew that
22   officers. Well, you got four PCOs so you need     22   from the academy. But if they needed help I
23   to take them over there. And then we would go     23   would be there to help them.
24   -- leave, hop in our cars, and we would drive     24        Q. Inmate discipline?
25   down to Division 11.                              25        A. Inmate discipline as well.

                                        Page 112                                               Page 113
 1                  S. HOWARD                           1               S. HOWARD
 2       Q. You told me that you moved to case          2     Q. Okay. So that was occasionally?
 3   review in October of 2016; is that correct?        3     A. Well, they was --
 4       A. Approximate. Because I'm not good           4         MS. WILLENSON: Objection.
 5   with dates.                                        5         THE WITNESS: They was doing that
 6       Q. Approximately. Have you been in             6     every week. Every week we would have to go
 7   case review ever since that time?                  7     one -- one day out of our work week we
 8       A. Case review, which is now SOIU. So          8     would have to -- you know, first -- when
 9   it's case -- it's everything. It's case            9     they first started doing it, which was a
10   review, BIU, BMU, TMU, which I forgot to say      10     few -- maybe last year sometime, we would
11   that. Telephone monitoring unit is part of our    11     get the day of the week that we would have
12   unit as well, too.                                12     to be assigned to the jail. So we would
13       Q. In case review or SOIU, I think you        13     have to call external ops that morning,
14   said that's occurred --                           14     find out what assignment we're on, and then
15       A. That's now.                                15     we would go to that division.
16       Q. All right. Well, let's talk about          16         And then they stopped it for a
17   now. In SOIU do you have regular contact with     17     while. And then it just -- it has just
18   detainees?                                        18     started back up recently when I guess they
19       A. It's fun that you say that. At             19     would have like high medical call-ins, then
20   least I was -- maybe a couple months ago they     20     we would go. The difference is is that we
21   were dispatching us out to divisions. So when     21     were having to go in our civilian clothes.
22   the divisions would be short staffed, they        22   BY MR. PHILLIPS:
23   would make us leave our assignments and we        23     Q. You wear civilian clothes usually to
24   would have to go fill in for them in civilian     24   work now?
25   clothing.                                         25     A. Now I do.



                                                                                                        29
                         TSG Reporting - Worldwide            877-702-9580
                                       Page 126                                                Page 127
 1                S. HOWARD                           1                S. HOWARD
 2   Seth? Yes. This is a male. I don't remember      2      A. Yes.
 3   the female's name. It will probably come to      3      Q. Then below it says (as read): C.P.
 4   me.                                              4   clarified she herself had never been grabbed by
 5      Q. All right. If you remember it, let         5   an inmate.
 6   me know.                                         6      A. That is not my statement.
 7          If you look towards the bottom of         7      Q. You didn't say that to the
 8   Exhibit 8, there's a section that starts         8   investigators?
 9   "Sexual Harassment." Do you see that?            9      A. No.
10      A. Okay. Oh, I remember her name.            10      Q. And that's not true?
11   Allison Fish --                                 11      A. That's not true.
12      Q. Allison?                                  12      Q. When have you been grabbed by an
13      A. Fisher or Fitcher. Fisher.                13   inmate?
14      Q. When you were interview by the EEOC       14      A. The very first incident, his name
15   investigators, did you understand that it was   15   was                    , when I came back to work
16   important to be truthful with them?             16   off of maternity/duty injury, whatever, that
17      A. I did.                                    17   guy did.
18      Q. Okay. And you were truthful with          18      Q. Okay. And you -- and you wrote a
19   them, I assume, right?                          19   report on that, I believe, right?
20      A. I was.                                    20      A. I wrote a report.
21      Q. Under "Sexual Harassment" it says         21      Q. Any experience of being grabbed by
22   (as read): Inmates touch your breast and your   22   an inmate other than that?
23   bottom. They masturbate in front of you.        23      A. No -- me?
24          Did you tell that to the                 24      Q. You personally.
25   investigators?                                  25      A. Me personally, no. Just him and --

                                       Page 128                                                Page 129
 1              S. HOWARD                             1                  S. HOWARD
 2   yeah.                                            2   read): Then they say, quote, I'm going to fuck
 3       Q. And then it goes on to say (as            3   you. Come here with your pretty ass. You know
 4   read): Three or four inmates have masturbated    4   you want this.
 5   in front of me since 20 -- December 2015.        5            Did you tell the investigator that
 6           Correct?                                 6   those were comments that detainees made to you?
 7       A. That I wrote up.                          7       A. Those were some of the comments that
 8       Q. Well, it doesn't say here "that I         8   I told her.
 9   wrote up."                                       9       Q. When detainees made those comments
10       A. Well, okay, this is -- her -- her        10   to you, did you write those up?
11   verbiage isn't correct.                         11       A. No. And let me tell you why.
12       Q. Let me -- let me -- let me ask you       12   Because when they yell out this stuff, it's so
13   that then.                                      13   many of them, you can't pinpoint which one of
14           First of all, did you tell that --      14   them said it. You understanding what I'm
15   did you make that statement to the              15   saying?
16   investigator, "three or four inmates have       16       Q. You just can't tell who said it.
17   masturbated in front of me since December of    17       A. You can't tell who said it. They
18   2015"?                                          18   say all type of stuff, you know you want this
19       A. No, I told her I had written up          19   -- I -- it's just all type of stuff in -- and
20   three to four.                                  20   this is like the cleanest, you know, version
21       Q. And that's truthful, that you writ       21   that I could give her.
22   up -- you had written up three to four?         22       Q. Next page if you would. According
23       A. Correct.                                 23   to these notes, it says (as read): Every time
24       Q. And then you go on -- strike that.       24   an inmate masturbated in front of C.P., she
25           The document goes on to say (as         25   wrote reports and requested to press charges.



                                                                                                        33
                        TSG Reporting - Worldwide           877-702-9580
                                      Page 138                                               Page 139
 1                S. HOWARD                           1                S. HOWARD
 2   to Lieutenant Debro.                             2          THE WITNESS: Yes.
 3      Q. Who do you report to today?                3          MR. PHILLIPS: All right. Let's go
 4      A. John Cornier.                              4      off the record.
 5      Q. Is he a sworn officer or is he a           5          THE VIDEOGRAPHER: Time is 12:06
 6   civilian?                                        6      p.m. We're off the record.
 7      A. Civilian.                                  7          (Whereupon, a recess was taken
 8      Q. Have you reported to a civilian ever       8          from 12:06 p.m. to 12:21 p.m.)
 9   since you were transferred to case review?       9          THE VIDEOGRAPHER: Time is 12:21
10      A. No.                                       10      p.m. We are on the record.
11      Q. Are any of your peers in case review      11   BY MR. PHILLIPS:
12   civilians or are they all officers?             12      Q. Ms. Howard, before the break I
13      A. All officers.                             13   showed you Exhibit 9. Is this an incident
14      Q. But some of the supervisors are           14   report that you wrote?
15   civilians?                                      15      A. Yes.
16      A. Yes.                                      16      Q. On this is an incident involving
17      Q. Let me show you what we'll mark as        17   detainee                  ?
18   Exhibit 9.                                      18      A. Yes.
19           (Howard Deposition Exhibit 9            19      Q. According to your description of the
20           was marked for identification.)         20   incident, you were in Division 10, tier 4A, and
21           THE WITNESS: I think I may have to      21   detainee           touched you in the lower of
22      take something for my head because it's      22   your back when he walked past you, correct?
23      feeling like I'm start to get a migraine.    23      A. Yes. You're asking me is this what
24           MS. WILLENSON: Do you want to do        24   I'm looking at?
25      that now?                                    25      Q. Well, let's start there. Is that

                                      Page 140                                               Page 141
 1               S. HOWARD                            1                S. HOWARD
 2   what you wrote?                                  2   hadn't been trained in this. I had to teach
 3      A. This is what I wrote.                      3   myself how to do this. I had never been
 4      Q. Is there anything you recall about         4   trained in CCOMS. I had just came back to
 5   the incident as you sit here today other than    5   work. I hadn't went to in-service since the
 6   what's in your report?                           6   last time I had went. And I don't even know
 7      A. I do.                                      7   when that was because I went out when I was
 8      Q. What do you recall about the               8   pregnant with the baby in 2009. And so I was
 9   incident today that's not in your report?        9   writing this under the old -- the old format.
10      A. This -- this incident report was          10   And then, too, it was just like I couldn't
11   actually watered down. He actually while pass   11   believe that it happened. I could not believe
12   -- when he walked behind me, he grabbed me      12   that it was okay for an inmate to do this.
13   around my waist and he -- I actually felt his   13           And it was two male officers in
14   penis on my -- my anus.                         14   there and a sergeant, Sergeant Crump, Officer
15      Q. That seems like a pretty important        15   Lacey, Officer Appleberry. All of them seen
16   fact.                                           16   that when it happened. And the sergeant, she
17      A. Exactly.                                  17   immediately had him escorted out of the
18      Q. So why is that not in the report?         18   recreation room. They were highly upset about
19      A. So this is when I had just come back      19   what had happened.
20   to work. Originally in report writing they      20       Q. Okay. But you had been trained in
21   would teach us that we had to use -- it was     21   report writing; hadn't you?
22   called KISS, K-I-S-S. And when you wrote your   22       A. Uh-huh.
23   reports KISS meant "keep it simple stupid."     23       Q. That's a yes?
24   And so they never wanted us to go into full     24       A. Yes.
25   detail. CCOMS, when I came back to work, I      25       Q. Before you had CCOMS, would you



                                                                                                      36
                        TSG Reporting - Worldwide           877-702-9580
                                       Page 166                                               Page 167
 1               S. HOWARD                             1                 S. HOWARD
 2          (Howard Deposition Exhibit 11              2   right, one to the left. And in the interlock
 3          was marked for identification.)            3   you have two desks -- officers' desks, one for
 4   BY MR. PHILLIPS:                                  4   the tier on the right, one for the tier on the
 5      Q. Ms. Howard, is Exhibit 11 an                5   left.
 6   incident report that you filed?                   6       Q. And it -- it sounds like you didn't
 7      A. Yes.                                        7   regularly guard that tier; is that correct?
 8      Q. This is an incident that occurred on        8       A. That is correct.
 9   August 31, 2016, correct?                         9       Q. You were there because you had a PCO
10      A. Correct.                                   10   that was assigned to that tier?
11      Q. And it occurred in Division 9,             11       A. That is correct.
12   correct?                                         12       Q. You were standing in the tier bubble
13      A. Correct.                                   13   when the detainee moved from the rear shower to
14      Q. What was your job assignment at this       14   the first shower and then pulled his penis out
15   time?                                            15   of his pants and began to stroke it back and
16      A. I was the FTO for my probationary          16   forth; is that correct?
17   officers. And it says I was providing backup.    17       A. That is correct.
18   So that means I was actually working that tier   18       Q. Was the detainee taking a shower at
19   with my PCO.                                     19   that time?
20      Q. According to your report, you were         20       A. It didn't appear that he was taking
21   standing in the tier bubble. Can you explain     21   a shower. He was just in the shower room.
22   what that is?                                    22       Q. Area?
23      A. That's the interlock. Basically            23       A. Room, yeah.
24   where the officers sit. So the setup in          24       Q. And that shower area I assume is
25   Division 9, you have two tiers, one to the       25   visible from the bubble?

                                       Page 168                                               Page 169
 1                S. HOWARD                            1                  S. HOWARD
 2       A. Yes.                                       2   standing right in the day room doing it. I
 3       Q. According to this you ordered him to       3   couldn't write that up.
 4   stop and he did not stop; is that correct?        4       Q. Because why?
 5       A. That's correct.                            5       A. There was the end of the shift and
 6       Q. Okay. And then when he continued to        6   they had already said that you cannot stay to
 7   masturbate, that's when you told him he would     7   write up reports because they wasn't paying any
 8   be receiving a disciplinary for his behavior?     8   overtime, which I wasn't trying to get any
 9       A. That is correct.                           9   overtime. But then the next day when I came
10       Q. And you wrote up this report,             10   in, it just -- you -- you -- the same
11   correct?                                         11   supervisor wasn't there. And then I think that
12       A. That is correct.                          12   they didn't even want to take the time to look
13       Q. Anything else you recall about this       13   at it on video, the supervisors. And so I just
14   incident other than the -- what's listed on      14   said -- I just said forget it. And I know -- I
15   your report?                                     15   knew that nothing would even become of it. So
16       A. I mean, this incident report              16   it didn't even make any sense. I just said
17   reminded me of a time when I couldn't write up   17   forget it. I'm going to just start
18   -- one, two, three -- it was six -- it was six   18   repositioning myself on these tiers. And
19   detainees. So I had three -- three on the        19   that's what I started to do. I had to
20   phone and like three or four in the day room.    20   reposition myself.
21   And the ones that was on the phones, they had    21       Q. We'll -- we'll ask you a few more
22   the sheets over their heads draping down over    22   questions about this after we take a break.
23   their bodies and they was pretending like they   23            Let me ask you a couple more things.
24   was on the phone but they were masturbating      24   Where did this happen?
25   towards me. And I had like three to four         25       A. I -- I can't remember the exact



                                                                                                       43
                        TSG Reporting - Worldwide            877-702-9580
                                        Page 170                                                Page 171
 1              S. HOWARD                               1                S. HOWARD
 2   tier.                                              2      AFTERNOON SESSION
 3       Q. Do you remember the division?               3      (Time noted: 1:49 p m.)
 4       A. 9.                                          4           THE VIDEOGRAPHER: Time is 1:49 p m.
 5       Q. 9. And when did it happen?                  5      We are on the record.
 6       A. I don't remember the exact date but         6   SDAHRIE HOWARD,
 7   it was around this time frame when was doing       7      resumed and testified as follows:
 8   the training of the PCOs.                          8   CONTINUED EXAMINATION BY
 9       Q. So this is when you were an FTO?            9   MR. PHILLIPS:
10       A. Yes.                                       10      Q. Ms. Howard, before the break you had
11           MR. PHILLIPS: Why don't we go off         11   described an incident where you witnessed
12       the record.                                   12   inmates masturbating in Division 9 and did not
13           THE VIDEOGRAPHER: Time is 12:53           13   write it up.
14       p.m. We are off the record.                   14      A. Correct.
15           (Whereupon, a lunch recess was taken      15      Q. I didn't quite understand why you
16           from 12:53 p.m. to 1:49 p.m.)             16   couldn't have written up the incident the next
17                                                     17   day?
18                                                     18           MS. WILLENSON: Object to the form.
19                                                     19   BY MR. PHILLIPS:
20                                                     20      Q. Could you tell us that?
21                                                     21      A. Again?
22                                                     22      Q. Yes, please.
23                                                     23      A. The supervisors refused to look at
24                                                     24   the -- the video. I can't recall which
25                                                     25   supervisors were there that day. And then a

                                        Page 172                                                Page 173
 1                 S. HOWARD                            1                 S. HOWARD
 2   lot of times the issues that we run into is --     2       A. If you're told that they're not
 3   it's just not enough time or there's too many      3   paying overtime, then no. I -- I can't -- I
 4   detainees. And my main focus was to properly       4   can't stay and do a report if the supervisor
 5   train those PCOs because I didn't want anything    5   said no.
 6   to fall back on me with them saying it was         6       Q. You told me earlier that reports are
 7   something that they did not know.                  7   supposed to be submitted within 72 hours,
 8       Q. You don't need video to write up a          8   correct?
 9   report, right?                                     9       A. Uh-huh.
10       A. No. You don't -- you don't need            10       Q. Is that yes?
11   video.                                            11       A. Yes. I'm sorry.
12       Q. All right. And you just -- you             12       Q. It's okay. You agree with me that
13   don't need your supervisor's permission to        13   you could have completed the report the next
14   write up a report; do you?                        14   day that you were working, correct?
15       A. You're supposed to get it.                 15       A. Correct.
16       Q. Can you just type your report into         16       Q. But you didn't do that, correct?
17   CCOMS?                                            17       A. Correct. Oh, I can tell you what I
18       A. You do.                                    18   did do.
19       Q. Okay. And if you're training PCOs,         19       Q. What did you do?
20   isn't part of the training for them to properly   20       A. I sent the e-mail to Lieutenant
21   document incidents that they observe?             21   Debro.
22       A. Yes, it is.                                22       Q. We're going to get to that e-mail in
23       Q. So by you not writing up this              23   a little bit.
24   incident, was that providing proper training to   24       A. Uh-huh.
25   the PCOs?                                         25       Q. Let's go back to                      for



                                                                                                         44
                        TSG Reporting - Worldwide             877-702-9580
                                        Page 238                                              Page 239
 1                S. HOWARD                             1                S. HOWARD
 2      A. Yes.                                         2   writing an incident report about an occurrence
 3      Q. If you go please to Number 6 --              3   of any kind?
 4   paragraph 6, rather, paragraph 6 states (as        4       A. Yeah.
 5   read): There's been a rise in incidents            5       Q. Who has done that?
 6   relating to the intentional flinging of urine      6       A. There's been plenty of people who --
 7   and feces as well as exposure to sexual            7   I mean, supervisors who discourage you from
 8   advances from detainees. In Division 9, for        8   writing an incident report. It could be
 9   example, detainees daily throw bodily fluids at    9   anything for the reason of, well, it's 2:30.
10   officers.                                         10   We leaving at 3:00. It's too late to write
11          You told me before that you've seen        11   that. They're not going to do anything with
12   that happen?                                      12   it. I heard that multiple times. You wasting
13      A. Yes.                                        13   your time. Nothing is going to become of it.
14      Q. And you've seen it happen to both           14   I mean, it's just the norm.
15   male and female officers, correct?                15       Q. And that relates to all kinds of
16      A. I have not seen it happen to a              16   incident reports?
17   female officer. I only seen it happen to male     17       A. Yeah.
18   officers.                                         18       Q. Is there any specific person, any
19      Q. Paragraph 9 on the next page states         19   specific supervisor, who you can recall
20   (as read): Further, the reporting of these        20   discouraging you from writing an incident
21   incidents is being suppressed. Officers are       21   report about anything?
22   often discouraged from writing incident officer   22       A. I had one -- well, he -- I don't
23   battery and/or inmate disciplinary reports on     23   take it as discouraging. He was just stating
24   these occurrences.                                24   fact.
25          Has anyone ever discouraged from you       25       Q. Who is that?

                                        Page 240                                              Page 241
 1                S. HOWARD                             1                S. HOWARD
 2      A. That was Lieutenant Ross.                    2   rule that I know I can follow, you can tell me
 3      Q. Okay. What did Lieutenant Ross tell          3   not to do it but I still do it. I basically
 4   you?                                               4   take the responsibility off of me and place it
 5      A. He said you can write -- write them          5   on them. Now, once I -- I completed it, it's
 6   up as much as you want to but they're not going    6   in your lap. You -- you do what you want to do
 7   to do anything about it.                           7   with it. But at least I know I done what I was
 8      Q. Who's "they"?                                8   supposed to do.
 9      A. Executive staff, administration.             9       Q. So you've never not filed an
10      Q. Lieutenant Ross, was he referring           10   incident report because a supervisor
11   specifically to masturbation and exposure --      11   discouraged you?
12      A. Yeah.                                       12       A. I haven't but it's a lot of females
13      Q. -- or was he referring to something         13   who have.
14   else?                                             14       Q. Anyone else besides Lieutenant Ross
15      A. Masturbation because that was --            15   who said anything that discouraged you from
16   that was the topic of our conversation.           16   filing an incident report about a masturbation
17      Q. Where did you work with Lieutenant          17   or exposure incident?
18   Ross?                                             18       A. They -- they -- they all said. I --
19      A. In RTU.                                     19   I can't remember right now. If it does come
20      Q. Was he the watch commander in RTU?          20   back to my memory, I will definitely let you
21      A. Yeah.                                       21   know. But it's just -- it's the practice.
22      Q. You said you didn't take his                22   It's the norm there.
23   comments at being discouragement; is that         23       Q. You don't recall any specific person
24   right?                                            24   other than Ross, correct?
25      A. You know, I don't -- when it's a            25       A. Right now, no.



                                                                                                        61
                         TSG Reporting - Worldwide            877-702-9580
                                        Page 250                                               Page 251
 1                 S. HOWARD                            1                   S. HOWARD
 2   2014 stated to you words to the effect of the      2   first part of that, that it's not going to
 3   de- -- "detainee conduct is not going to stop."    3   stop?
 4   And stated something to you similar to "until      4       A. Do I disagree?
 5   you get a sex change, there's nothing I can do     5       Q. Yeah, did you disagree with that
 6   about it."                                         6   statement or do you agree with it?
 7       A. Yep.                                        7            MS. WILLENSON: Object to the --
 8       Q. Is there anything else you remember         8       object to the form.
 9   from that conversation with Commander Page?        9   BY MR. PHILLIPS:
10       A. Not -- not at this time. I said --         10       Q. Did you agree with him that the
11   I mean, we were just talking and I was just       11   detainee conduct was not going to stop?
12   telling him how tired I was of, you know, these   12       A. No, I -- I didn't agree with that.
13   inmates just out of control with this             13   I -- I -- it can stop. It's just we have to be
14   masturbation and touching, you know, females      14   allowed to stop it. We have to regain our
15   and stuff. And everybody -- he even knows the     15   power back. It -- it can be stopped. The
16   norm of the jail. It -- it's not going to stop    16   detainees just to stop having so much power and
17   because it's a totally hands-off policy. We       17   control inside that jail.
18   all know this.                                    18            It's like their rights are more
19           Until we can get gain -- regain           19   important than ours. I don't go to work to get
20   order, it's just like they've taken the power     20   masturbated towards or beat on or have feces
21   away from us and given our power to detainees.    21   and urine thrown -- I don't go to work for
22   But he -- he said until I get a sex change,       22   that. I never signed up for that. No one told
23   it's not going to stop. I guess once I became     23   me in the application process that this is
24   a male, then I stop being masturbated towards.    24   something that I would have to do. The only
25       Q. The -- did you disagree with the           25   thing I was told was how you may have to defend

                                        Page 252                                               Page 253
 1               S. HOWARD                              1                S. HOWARD
 2   yourself, you know, when a fight occur or they     2   all of this. So if you want me to read
 3   may attack you. You have to fight back.            3   through, it I can.
 4   That's what a mock -- the mock moves come in       4        Q. Would you read the key
 5   at.                                                5   responsibilities and duties section?
 6       Q. Isn't it part of your job as a              6        A. Sure.
 7   correctional officer to -- to control the          7           (Witness reviewing document.)
 8   inmate behavior?                                   8           THE WITNESS: Okay.
 9       A. Yes, it is.                                 9   BY MR. PHILLIPS:
10       Q. Let me show you -- I'll show you           10        Q. Would you agree those are all duties
11   what we'll mark as Exhibit 18.                    11   that a correctional officer is required to
12          (Howard Deposition Exhibit 18              12   perform in Cook County Jail?
13          was marked for identification.)            13        A. That's some of them.
14   BY MR. PHILLIPS:                                  14        Q. There's others that aren't listed
15       Q. Ms. Howard, have you seen Exhibit 18       15   here?
16   before?                                           16        A. It could be orders that you receive
17       A. No.                                        17   from a supervisor that's not listed here.
18          Can I say something?                       18        Q. In other words, if you receive a
19       Q. Let me ask you one more thing and          19   general order, you have to follow that general
20   then you can say something.                       20   order?
21       A. Okay.                                      21        A. Yes.
22       Q. Does this appear to be a job               22        Q. And if you receive an order from a
23   description for the job of correctional           23   supervisor to do something, then you have to
24   officer?                                          24   follow your supervisor's direction as long as
25       A. I haven't -- I have not read through       25   it's reasonable, correct?



                                                                                                        64
                         TSG Reporting - Worldwide            877-702-9580
                                      Page 282                                               Page 283
 1                S. HOWARD                           1                 S. HOWARD
 2       Q. Have you posted anything on the           2   lawsuits. I guess it all depends on, you know,
 3   CCDOC Speaks page relating to this lawsuit?      3   how each one of us were affected. That's about
 4       A. Relating to this lawsuit?                 4   it for right now. My brain is fried.
 5       Q. Yes. Correct.                             5       Q. Okay. You're doing the best you
 6       A. I can't remember offhand.                 6   can.
 7       Q. Nothing that you can recall?              7            You're not -- you're not seeking any
 8       A. Nothing that I can recall right now.      8   damages for lost wages in this lawsuit; are
 9   If you have anything you want to show me, you    9   you?
10   can.                                            10       A. Not to my recollection.
11       Q. I --                                     11       Q. How has this affected you?
12          MS. WILLENSON: Mike, you have them.      12       A. Oh, it's bad. You know, I thought
13          MR. PHILLIPS: Oh, no. I -- I'm not       13   that -- I thought that being outside of there
14       questioning that.                           14   and -- and not having myself not being in there
15          MS. WILLENSON: Okay.                     15   -- I'm sorry.
16   BY MR. PHILLIPS:                                16            MS. WILLENSON: Do you want to take
17       Q. What -- do you know what damages         17       a break?
18   you're claiming in this case?                   18            THE WITNESS: I just know if this is
19       A. I know monetary.                         19       not under control one of us going to get
20       Q. What kind of monetary damages are        20       raped in there. It's like they send all
21   you claiming?                                   21       type of kites around, you know, what they
22       A. Due -- due to the -- the severity of     22       going to do. And I just don't want to see
23   this with these detainees and the part of the   23       it happen. Every -- every time I have to
24   law that I do know is that you can receive up   24       look at the video of this -- like one of
25   to $300,000 for sexual harassment, civil        25       the female officers, she was escorting an

                                      Page 284                                               Page 285
 1               S. HOWARD                            1              S. HOWARD
 2   inmate to -- to dispensary. And he was           2   back up in there and I don't have proper
 3   handcuffed but his handcuffs was too far         3   backup or one of them pop up out that lock.
 4   down and he was masturbating while she was       4   At least if they do knock me out or
 5   walking him. And then he said that he            5   something they won't be able to get down
 6   ejaculated all over the floor. And they          6   there. It's just ridiculous.
 7   recorded it with the camera.                     7        All type of stuff happen. I -- I --
 8        It's just like -- it's ridiculous           8   I -- I fear. That's part of the reason why
 9   that you have to keep going through this.        9   I left -- I moved up out of Cook County is
10   I have to keep reliving the fact that -- I      10   because you run into these inmates
11   just -- every -- every -- every day because     11   everywhere you go. At least I may not run
12   every day it's a masturbation incident.         12   -- the chances are very low in DuPage
13   And I have sit up, I have to recant it,         13   County versus Cook County of me running
14   rethink about what happened to me as a          14   into one of them. And I got my daughters
15   child. I don't -- I -- I have to keep           15   with me. It's this -- this needs to be
16   doing this because I have a job that I have     16   taken seriously. It -- it -- it's just too
17   to do. I never had to -- I never, ever          17   of a -- you know, like it's nothing.
18   went through this with the -- with Sheriff      18        And it is something. Because if
19   Sheahan. It's just like this stuff has          19   their family members -- and I'm talking
20   just become crazy, utterly ridiculous.          20   about that administration. If their family
21        I can give you incident after              21   members had to work up in there and deal
22   incident after incident where our female        22   with that, they would not want to. Trust
23   lives are in danger. And there was points       23   me. They'd be ready to go in there and
24   in time where I just sat there and I looked     24   fight. Nobody want to see their wife
25   up chastity belts just in case they send me     25   masturbated towards or their girlfriends or



                                                                                                      72
                        TSG Reporting - Worldwide           877-702-9580
